               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

ALLIANZ GLOBAL CORPORATE &
SPECIALITY SE,

                      Plaintiff,      Civil No. 18-8196 (NLH/JS)

          v.

OPTIMA LLC, et al.,

                    Defendants.

               SCHEDULING ORDER IN ARBITRATION CASE

     This Scheduling Order confirms the directives given to counsel
at the initial scheduling conference on October 10, 2018; and the
Court noting the following appearances: James A. Saville, Jr.,
Esquire, appearing on behalf of plaintiff; and Thomas M. Reardon,
III, Esquire, and John T. Coyne, Esquire, appearing on behalf of
defendants.

     IT IS this 10th day of October, 2018, hereby ORDERED:

     1.   This matter is subject to compulsory arbitration pursuant
to L. CIV. R. 201.1.

     2.   The parties shall serve FED. R. CIV. P. 26(a) disclosures
on or before November 1, 2018.

     3.   By November 15, 2018, Berkshire Hathaway shall respond to
defendant's third-party complaint.

     4.   By November 15, 2018, the parties shall forward a joint
letter to the Court stating that they have conferred pursuant to L.
CIV. R. 26.1(b)(2) and 26.1(d) concerning discovery of digital
information and advise whether the parties have agreed on computer-
based and other digital discovery matters. All disputes shall be
identified in the joint letter. No issue will be addressed unless
the letter is accompanied by an Affidavit that complies with L.
CIV. R. 37.1(b)(1). All outstanding discovery issues not raised
shall be deemed waived.

     5.   Initial written discovery requests shall be served by
November 15, 2018. Any responses, answers and objections to initial
written discovery requests shall be served in accordance with Court
Rules.
     6.   By November 30, 2018, the parties shall serve the Court
with an agreed upon Discovery Confidentiality Order that complies
with L. CIV. R. 5.3 or a copy of the latest version of the Order
with a list of the issues in dispute. Unless good cause is shown,
the parties shall use the form included as Appendix S to the Local
Civil Rules of Procedure. The applicable rule no longer requires
that a separate Certification be served.

     7.   The time within which to seek amendments to the   pleadings
or to add new parties will expire on December 3, 2018.      Except as
otherwise permitted in the Federal and Local Rules          of Civil
Procedure, leave of court is necessary to file an amended   pleading.

     8.   Pretrial factual discovery is hereby extended to January
31, 2019.

     9.   The parties have advised the Court that they do not
presently intend to name trial experts.

     10. Dispositive Motions. Dispositive motions shall be filed
with the Clerk of the Court no later than February 28, 2019, in
accordance with the applicable Federal and Local Rules of Civil
Procedure. This Order is subject to the Individual Rules and
Procedures (if any) of the presiding District Judge.

     11. Arbitration. This case will be scheduled for arbitration
pursuant to L. CIV. R. 201.1 The Clerk will advise counsel of the
time and place of arbitration. By copy of this Order, the Clerk
will be requested to schedule the arbitration for a date in April
2019.

     12. Joint Final Pretrial Order. If counsel requests a trial
de novo after arbitration, the date for the submission of the Joint
Final Pretrial Order will be set in a future Scheduling Order.

     13.   At least three (3) days prior to the next scheduled
conference, the parties shall send the Court a letter identifying
all discovery disputes. No issue will be addressed unless the
letter is accompanied by an Affidavit that complies with L. Civ. R.
37.1(b)(1). All outstanding discovery issues not raised shall be
deemed waived.

     14. The Court will conduct a telephone status conference on
January 17, 2019 at 10:00 a.m. Counsel for plaintiff shall initiate
the telephone call.




                                 2
     THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER MAY
RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P. 16(f).


                               s/ Joel Schneider
                               JOEL SCHNEIDER
                               United States Magistrate Judge




                              3
